The rejections below are maintained from the previous office action.  Applicants’ traversals were not persuasive for reasons noted.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachikawa et al. 6,326,506.
	Tachikawa et al. teach the reaction product of an unsaturated compound and an SiH containing trialkoxysilane.  See for instance the silanes found in column 5, lines 40 to 45.  Of particular importance note that column 4, line 32 to 33, teaches tetravinyl tetra methyl cyclotetrasilazane as an unsaturated reactant.  In the working examples, such as Example 1 in column 11, the only difference between that shown and that claimed is the use of a different unsaturated compound.  Such a difference, though, would have been immediately envisioned by the skilled artisan in view of the teachings in Tachikawa et al. which specifically teach that tetravinyl tetramethyl cyclotetrasilazane can be used in an equivalent manner as the styrene used therein.  
	In this manner the silazane compound of claim 1 is anticipated.

Applicants’ traversal has been considered but is not persuasive.  It is argued that the auxiliary catalysts will react with the SiN structure such that the hydrosilylation reaction will not occur.  Applicants provide no proof of this alleged reaction such that applicants’ self-serving assessment cannot be considered persuasive. Since Tachikawa et al. state that the hydrosilylation occurs (column 3, line 33) the Examiner is obligated to believe that this is true.  As such this rejection is maintained.

Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. in view of Tachikawa et al.
	Brandt et al. teach polysilazanes that can possess the C bonded alkoxysilane groups of formula (6) as claimed.  See for instance paragraph 19 which teaches that the R groups attached to the Si atom can be (trialkoxysilyl)alkyl radicals.  Brandt et al. dis-close a generic formula which embraces the specific tetrasilazane having trialkoxysilyl alkyl radicals as found in Tachikawa et al. (noted supra).
	One having ordinary skill in the art would have been motivated to select a known polysilazane such as that disclosed in Tachikawa et al., in which the method of making said polysilazane is available to the public, as a polysilazane in the teachings in Brandt et al. with the expectation of obtaining useful and predictable results.  
	With this in mind, see paragraph 47 of Brandt et al. which teach metal catalysts and specifically paragraph 49 which teaches aluminum catalysts specifically.  This addresses the limitation of claim 4.
	For claim 5 see paragraph 45 of Brandt et al. which teaches solvents.
 	For claim 6 see paragraph 44 of Brandt et al. which refers to a cured product.

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that Brandt et al. teach only hydrogen atoms bonded to the Si and N such that the polymer is a perhydropolysilazane.  The Examiner acknowledges that this is a preferred embodiment but paragraph 19 specifically teaches that the various R groups can be alkyl, aryl, vinyl or trialkoxysilylalkyl as an alternative to hydrogen such that the presence of hydrogen is NOT required.  Applicants make assumptions regarding the films and the drying process in Brandt et al. and theorize that, from this, all groups attached to the polysilazane backbone must be hydrogen.  This unsupported position contradicts the specific teachings in Brandt et al. such that the Examiner cannot find this statement alone persuasive.


Claims 1 and 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al.
	Brandt et al. teach polysilazane compositions that include polysilazanes having a preferred formula as shown in paragraphs 19 and on.  As can be seen, in a preferred embodiment, the Si atoms can be bonded to (trialkoxysilyl)alkyl radicals such as (tri-ethoxysilyl)propyl.  This meets the claimed R2Y group in the formula of claim 1.  The various R groups attached to the Si atom can be independently selected such that one having ordinary skill in the art would have found an Si atom having a (trialkoxysilyl) alkyl group and a hydrocarbon group, wherein the N atom is bonded to H, obvious and well within routine experimentation of the formula provided by Brandt et al.  
	In general the formula shown in paragraph 19 and on embraces the general formula in instant claim 1 such that one having ordinary skill in the art would have found the selection of the various R groups meeting those claimed obvious and well within routine experimentation and/or optimization of the teachings in Brandt et al.  In this manner the skilled artisan would have found the silazane of claim 1 obvious.
	Paragraph 47 of Brandt et al. teaches metal catalysts and specifically paragraph 49 teaches aluminum catalysts specifically.  This addresses the limitation of claim 4.
	For claim 5 see paragraph 45 of Brandt et al. which teaches solvents.
 	For claim 6 see paragraph 44 of Brandt et al. which refers to a cured product.

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that Brandt et al. teach only hydrogen atoms bonded to the Si and N such that the polymer is a perhydropolysilazane.  The Examiner acknowledges that this is a preferred embodiment but paragraph 19 specifically teaches that the various R groups can be alkyl, aryl, vinyl or trialkoxysilylalkyl as an alternative to hydrogen such that the presence of hydrogen is NOT required.  Applicants make assumptions regarding the films and the drying process in Brandt et al. and theorize that, from this, all groups attached to the polysilazane backbone must be hydrogen.  This unsupported position contradicts the specific teachings in Brandt et al. such that the Examiner cannot find this statement alone persuasive.  

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krahnke et al.
	This rejection relies on the fact that the terminal groups in the silazane compound are open to any type of group (note the open valence on the ends of the formula shown) and that the silazane does not require to be polymeric or having multiple groups of any unit.
	With this in mind, see the formula on the bottom of column 1 in Krahnke et al., though this rejection is best explained by referring to the specific compound disclosed in Example 1.
	In this example there are 2 Si atom, both bonded to the NH group.  The NH group corresponds to the NH group in the claimed unit with subscript a.  One of the Si atoms bonded thereto correspond to the Si atom on the far left hand side of the claimed unit with the subscript a.  To this is bonded a -C2H4-Si(OEt)3 group which corresponds to the claimed R2Y group.  One of the Me groups attached to this Si atom corresponds to claimed R1 while the other corresponds to an undisclosed terminal group attached to the open valence shown on the left hand side of the claimed silazane.  Note that the subscript b can be 1, such that all that is required by the claimed silazane is a single “a” unit.  Then the -C2H4-Si(OEt)3 group on the right hand side of the compound in Krahnke et al. corresponds to an undisclosed terminal group attached to the open valence shown on the right hand side of the claimed silazane.  With this interpretation of the claimed silazane, Krahnke et al. anticipate claim 1.  
	
Applicants’ traversal has been considered but is not deemed persuasive.  Appli-cants state that “even if the compound of the invention has only a single “a” unit, it will be a polysilazane containing the Si atom bonded to two or three NH group since the compound of the invention has the recited group or R2Y present”.  The Examiner does not understand what applicants are trying to say.
	As noted above in the event that there is only one “a” unit, there is only required to be one -N(H) group.  R1 can be any monovalent hydrocarbon group, the R2Y group is not an NH group and the left and right hand bonds can be attached to anything.  They are not required to be attached to NH groups.  As such, the Examiner maintains that the silazane compound in claim 1 can be a disilazane.  With this in mind it is clear to the Examiner that the compound in line 20 of column 7 in Krahnke et al. meets the claimed general formula (1).  Note that the C2H4-Si(OEt)3 group meets the claimed R2Y.  
	Applicants arguments are directed to the reaction with a silanol ended compound but in fact it is the precursor – the compound in column 7, line 20 – that anticipates the claimed formula (1).  As such the Examiner maintains that this rejection is proper.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/17/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765